Citation Nr: 1227001	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-25 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, to include as due to exposure to chemical and/or biological agents.  

2.  Entitlement to service connection for a visual acuity disorder, to include as due to exposure to chemical and/or biological agents.  

3.  Entitlement to service connection for a colon disorder, to include as due to exposure to chemical and/or biological agents.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, the Veteran testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the record.  

The issues of entitlement to service connection for cerebrovascular accident and colon disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An eye disorder or visual acuity disorder was not noted in service or within a year thereafter.

2.  The Veteran does not have a current diagnosis of an eye disorder which is related to service, to include any exposure to chemical and/or biological agents.



CONCLUSION OF LAW

A disease of the eyes or of visual acuity was not incurred in or aggravated by service, or manifested within a year thereafter, or as the result of any incident of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was without any abnormalities of the eyes, or defects in visual acuity at the time he was examined and accepted for naval service in March 1968.  His vision was 20/20 bilaterally, and he denied any history of eye problems.  Similarly, an October 1968 medical examination noted visual acuity of 20/20 bilaterally, without any other abnormality of the eyes noted.  In August 1969, he was found unfit for service by a physical evaluation board due to a depressive reaction, chronic.  No other physical impairment was noted at that time.  He was separated from service in October 1969.  

Service records indicate the Veteran was involved in Project SHAD (Shipboard Hazard and Defense) testing during his naval service.  Project SHAD was part of a larger effort called Project 112, which was a comprehensive program initiated in 1962 by the Department of Defense (DoD) to protect and defend against potential chemical and biological warfare threats.  Service members were not test subjects, but rather were involved in conducting the tests.  

There is no specific statute or regulation pertaining to the development of claims alleging participation in Project SHAD.  Participating veterans, however, will be provided with a thorough clinical evaluation by VA and enhanced access to enrollment in the VA Health Care System, to include VA health care at no cost for any illness possibly related to their participation in that project.  VHA Directive 2004-016 (April 15, 2004) states that the DoD has provided VA with declassified information concerning the test name, date, location and ship involved; the names and service numbers of the participating veterans; and identification of the exposure types.  

DoD records indicate that the vessel upon which the Veteran was stationed was involved in biological and chemical testing from August to September 1968.  The vessel and those aboard it were exposed to bacillus globigii and methylacetoacetate.  

In the first few decades that followed service, there are no other records during this time period reflecting complaints of, treatment for, or a diagnosis related to an eye or visual disorder.  VA medical examinations in October 1970 and October 1975 were negative for complaints or diagnoses of a visual acuity disorder.  

In September 2007, the Veteran filed the current claim.  An August 2007 letter from Y.S.H., M.D., confirmed a current diagnosis of a retinal tear in the right eye, with heavy vitreous hemorrhaging.  A recent history of sudden loss of vision in the right eye was noted.  He was treated with laser photocoagulation.  In a March 2008 letter, another private physician, G.G., M.D., stated the Veteran's right eye had largely healed, with visual acuity of 20/25.  

The Veteran was afforded a VA medical examination of the eyes in March 2009.  His claims file was reviewed in conjunction with the examination, and his medical history, to include a recent diagnosis of glaucoma, was noted.  He was also noted to be hypertensive.  He denied any trauma to the eyes preceding his retinal tear of the right eye in 2007.  His current uncorrected vision was 20/40 in the right eye and 20/30 in the left.  

On physical evaluation, the laser repair of his retinal tear appeared well-sealed, and his optical nerves appeared healthy.  After examining the Veteran and reviewing the claims file, to include the information regarding Project SHAD, the examiner stated that to the best of her knowledge, no incident of the Veteran's service, to include his exposure to certain chemical and biological agents, was known to precipitate retinal tears, ocular hypertension, or glaucoma.  

In April 2011, the Veteran testified before the undersigned.  He denied any visual problems during service, but reported diagnoses of glaucoma and a retinal tear of the right eye in the recent past.  He suggested these disorders were linked to his exposure to chemical and biological agents during service.  

After considering the totality of the record, the Board finds the preponderance of the evidence weighs against the grant of service connection for a visual acuity disorder.  As noted above, the service treatment records are negative for any diagnosis of or treatment for a disorder of the eyes, or of his visual acuity.  Additionally, he does not claim any disease or injury of the eyes during his service period and denied seeking treatment for any eye disorder during service.  

In addition, the Veteran does not assert continuity of symptomatology.  Rather, he acknowledges that he did not seek treatment until 2007 and private clinical records confirm that the first recorded post-service complaints of ocular symptomatology came over 35 years after discharge.  Moreover, at that time, he reported a "recent" history of sudden loss of vision.  This indicates that he was not describing his eye symptomatology to a long-standing problem.  

Therefore, neither the medical evidence nor the lay evidence reflects continuity of symptomatology involving the Veteran's eyes, or his visual acuity, since service, or within a year thereafter.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  Therefore, the Board must also consider whether any current visual acuity disorder is related to a disease or injury incurred during service.  

In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's eye disorders to active duty, despite his contentions to the contrary.  As noted above, the Veteran was afforded a March 2009 VA medical examination which found no incident of his service, to include his exposure to certain chemical and biological agents, was known to precipitate retinal tears, ocular hypertension, or glaucoma.  

In the absence of competent evidence to the contrary, the Board concludes that the preponderance of the evidence is against a medical nexus between the Veteran's service and his current disorders of the eyes.  

The Veteran himself asserts that his exposure to certain chemical and biological agents as part of Project SHAD resulted in his current disorders of the eyes.  As an initial matter, the Board finds the Veteran to be a credible historian.  Nevertheless, as a layperson, he is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Eyes disorders and disorders involving visual acuity are, however, complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a visual acuity disorder, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2007 and February 2008 that fully addressed all notice elements and was sent prior to the initial September 2008 RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, within the December 2007 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private medical treatment records, as identified by the Veteran.  Additionally, the Veteran was afforded a VA medical examination in March 2009.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.

At his hearing, the Veteran requested and was granted additional time to submit private medical treatment records.  To date, no additional medical records have been received from the Veteran or his representative.  He has also not returned the appropriate authorization forms so that VA may obtain these records on his behalf.  

The duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000)(veteran cannot passively wait for help from VA).  Thus, VA is not required to provide any more assistance to him with regard to these private records, as the Veteran did not complete and return the required authorization form, or otherwise submit such records himself, and VA has no further obligations in this regard.  

Therefore, all available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a visual acuity disorder, to include as due to exposure to chemical and/or biological agents, is denied.  


REMAND

The Veteran also seeks service connection for cardiovascular and colon disorders, to include as secondary to exposure to chemical and biological agents.  He was afforded VA medical examinations in February 2009 regarding his claimed cardiovascular and colon disorders.  In each case, the VA examiner was unable to address the etiology of the Veteran's claimed disorders without resorting to mere speculation.  No further explanation was provided.  

Such a statement renders the examination inadequate with regard to these claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2009).  In Jones, the Court held that the Board can only rely on an examiner's statement that opinion is not possible without resort to speculation in limited circumstances, where the basis for the opinion is apparent, it is clear that the physician considered all procurable and assembled data, and the physician clearly identified precisely what facts cannot be determined.  Id. at 390.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Thus, a remand is required for a new VA examination or examinations as to the relationship between the Veteran's claimed cardiovascular and colon disorders, and any disease or injury incident to service, to include any exposure to chemical or biological agents.  

Accordingly, the case is REMANDED for the following actions:

1.	Forward the Veteran's claims file to the examiner who conducted the February 2009 cardiovascular and gastrointestinal examinations, if available.  If this examiner is not available, forward the claims file to an appropriate examiner(s).  The Veteran need not be scheduled for examination unless such examination is found necessary by the examiner(s) to comply with this remand.  All pertinent symptomatology and findings should be reported in detail.  

After examination of the Veteran and review of the entire record, the examiner(s) is/are requested to provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent probability or higher) that any currently manifested cardiovascular and gastrointestinal disorders first manifested in service or within a year thereafter, or are causally related to any incident of service, to include chemical and/or biological agent exposure.  

The medical rationale for any opinion expressed must be provided.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's cardiovascular or gastrointestinal pathology.

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the pending claims in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).
Department of Veterans Affairs


